DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 21 July 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1: “the part [singular]” (lines 8, 9 and 10) lacks antecedent basis and is indefinite as it is unclear if this represents “parts [plural]” previously claimed; “said cam element [singular]” (line 
	Claim 4: “said first side section and said second side section include two of said cam elements…” is indefinite as it is unclear if each section includes two cam elements or if two cam elements total are divided between the first and second sections; “respective pivoting axis” lacks antecedent basis.
	Claim 5: “each said cam elements” is objected to and suggested to be amended to “each of said cam elements” which is consist with other claim language.
	Claim 6: “respective axis” lacks antecedent basis.
	Claim 7: “upwardly and downwardly” are indefinite as these are constant directions and do not change regardless of the orientation of the device, and the language should be amended so the movement is with respect to the device. 
Claim 8: “upwardly and downwardly” is indefinite for reasons previously provided; “side channels” as written is indefinite as it is unclear if the first and side section each have channels (plural) or if a plurality of channels are divided between the sections.
	Claim 9: “each axis” lacks antecedent basis and is unclear what this limitation represents as defined (e.g., central axis, rotational axis, etc.).
	Claim 10: the claim is a combination of claims 1-9 and contain issues previously addressed in respective claims which will not be repeated here for brevity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourque (U.S. Publication 2011/0227357).
Claim 1: Bourque discloses a holding device for holding and moving parts between locations, said holding device comprising:  
5a body (Fig. 1a: 102) defining a handle (104), a first side section (116), and a second side section (136); 
an activator device (106) located adjacent said handle; 


Claim 2: Bourque discloses the holding device of claim 1, wherein said handle includes terminal ends (as shown, 104 has terminal ends).  

Claim 3: Bourque discloses the holding device of claim 2, wherein said first side section and said second side section each presenting an inner wall, an outer wall, and a peripheral wall 20forming a housing (as shown), said first side section and said second side section presenting a U-shaped configuration (as shown) defining two extension parts each extending to distal ends (proximate the respective cams).  


	Claim 9: Bourque discloses the 1520holding device of claim 1, including a spring element (130 and 108) positioned about each axis (as they are involved with the respective axes, they are “about” the respective axes using the broadest reasonable interpretation in light of applicant’s specification) within each said cam element to return each said cam element relative to one another after said activator device is released (as would be the result).  2510Atty. Docket No. 060987.00015101520

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourque in view of Merrill (U.S. Patent 4,641,877).11Atty. Docket No. 060987.00015
Claim 5: Bourque discloses the holding device of claim 1, wherein each said cam elements presenting a semicircular portion (paragraph [0048] denotes a circumference which is inherent to 




[AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    211
    498
    media_image1.png
    Greyscale


Figure 1c from Bourque

Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Miscellaneous
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar cam-based systems see Russo (U.S. Patent 5,226,688), Merola (U.S. Patent 3,653,708), Triestram (U.S. Patent 2,628,120) Hart (GB 2 364 264), Collins (U.S. Patent 4,349,225).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649